Title: From George Washington to James Bowdoin, 9 May 1789
From: Washington, George
To: Bowdoin, James



Sir,
New York May 9th 1789.

Since my arrival in this place I have been honored with your letters of the 18th of Feby and 24th of April.
To meet the congratulations and assurances of support from those Characters whose opinions I revere, will be of no small service in enabling me to overcome the diffidence which I have

in my own abilities, to execute properly the important and untried task which my Country has assigned me.
No part of my duty will be more delicate—and, in many instances, more unpleasing, than that of nominating or appointing persons to offices. It will undoubtedly often happen that there will be several candidates for the same office whose pretensions, abilities and integrity may be nearly equal—and who will come forward so equally supported in every respect as almost to require the aid of supernatural intuition to fix upon the right. I shall, however, in all events, have the satisfaction to reflect that I entered upon my administration unconfined by a single engagement—uninfluenced by any ties of blood or friendship, and with the best intentions and fullest determination to nominate to office those persons only, who, upon every consideration, were the most deserving—and who would probably execute their several functions to the interest and credit of the American Union—if such characters could be found by my exploring every avenue of information respecting their merits and pretensions that it was in my power to obtain. With great respect & esteem, I am, Sir, Your most Obedt Hble Servt

Go: Washington

